                                                                          E-FILED
                                             Thursday, 28 March, 2019 10:24:16 AM
                                                     Clerk, U.S. District Court, ILCD

            IN THE UNITED STATES DISTRICT COURT
            FOR THE CENTRAL DISTRICT OF ILLINOIS
                    SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,              )
and THE STATES OF CALIFORNIA,      )
DELAWARE, ILLINOIS, INDIANA,       )
MASSACHUSETTS, MINNESOTA,          )
MONTANA, NEVADA, NEW               )
JERSEY, NORTH CAROLINA,            )
RHODE ISLAND, VIRGINIA, ex rel.    )
TRACY SCHUTTE and MICHAEL          )
YARBERRY,                          )
                                   )
    Plaintiffs and Relators,       )
                                   )
    v.                             )       NO. 11-3290
                                   )
SUPERVALU, INC., SUPERVALU         )
HOLDINGS, INC., FF                 )
ACQUISITIONS, LLC,                 )
FOODARAMA, LLC, SHOPPERS           )
FOOD WAREHOUSE CORP.,              )
SUPERVALU PHARMACIES, INC.,        )
ALBERTSON=S LLC, JEWEL OSCO        )
SOUTHWEST LLC, NEW                 )
ALBERTSON=S INC., AMERICAN         )
DRUG STORES, LLC, ACME             )
MARKETS, INC., SHAW=S              )
SUPERMARKET, INC., STAR            )
MARKET COMPANY. INC., JEWEL        )
FOOD STORES, INC., and AB          )
ACQUISITION LLC,                   )

    Defendants.

                               1
                                    OPINION

RICHARD MILLS, U.S. District Judge:

      Pending is the Relators’ motion to exclude testimony pursuant to Federal

Rule of Civil Procedure 37(c)(1).

                                           I.

      The Relators allege the Defendants disregarded their discovery and

supplementation obligations under Federal Rule of Civil Procedure 26(a) and

(e). Rule 37(c)(1) states in part: “If a party fails to provide information or

identify a witness as required by Rule 26(a) or (e), the party is not allowed to

use that information or witness to supply evidence on a motion, at a hearing,

or at a trial, unless the failure was substantially justified or was harmless.”

Fed. R. Civ. P. 37(c)(1).

      The Relators state that in connection with the Defendants’ motion for

summary judgment, Defendants for the first time identified and proffered

declarations from David Baker, Brian Swett and Amber Compton. Each

declarant is employed by a Pharmacy Benefit Manager (“PBM”) and each of

their declarations purports to address how the particular PBM would view price

matching in terms of its effect on the usual and customary price.

                                       2
      Under Rule 26(a)(1)(A)(i), a party must provide the name, and if known,

the address and telephone number of, each individual likely to have

discoverable information that the party may use to support its defenses as part

of the mandatory disclosure process. The Relators say that in none of the four

sets of disclosures served by Defendants did they identify the names of Baker,

Swett or Compton.

      The Defendants contend that Relators had all the necessary information

to identify the most significant PBMs over a year ago and could have identified

the relevant PBM employees for Defendants’ accounts through publicly

available information about the PBMs and their counsel, which Defendants

claim they did. The Relators had the requisite tools to take further discovery

from the PBMs.      The Defendants claim that Relators have known since the

beginning of this case that the PBMs had information that was relevant to the

claims. They did not know the names of the exact PBM employees who might

be declarants and would not know until after discussions with counsel for the

PBMs. Therefore, the Defendants say they went ahead and disclosed the

identities of the PBMs to avoid any possibility of prejudicing Relators. The

disclosures included the corporate addresses of the PBMs, an explanation that

                                      3
the identity of the specific individual within the PBM was “unknown,” and a

fulsome description of the information each PBM might have that was relevant

to this case.   Based on this very information contained in January 2018

disclosures, the Relators noticed the deposition by written questions of three

of the PBMs: CVS Caremark, Express Scripts and Optum. Accordingly, the

Defendants claim their disclosures in January 2018 were sufficiently adequate

for Relators to commence discovery from the PBMs.           Additionally, the

disclosures were supplemented in March 2018.

      The Relators further allege that, in addition to failing to disclose the

names of these three witnesses, the Defendants also withheld the declaration

from a witness who had been previously identified within the discovery period,

Robert Burge. Mr. Burge’s declaration was executed on April 2, 2018, four

days before the April 6, 2018 discovery cutoff.       The declarations were

withheld until the Defendants filed their motion for summary judgment. All

four declarations are from PBM employees who purport to address whether

Defendants’ price matching affected usual and customary prices.           The

Relators say they made multiple document requests for information of this

nature.

                                      4
      The Relators claim that Defendants’ delay in identifying these declarants

and producing these declarations has prevented Relators from challenging this

testimony. They allege that an Order excluding testimony is appropriate for

Defendants’ suppression of witness identities and executed declarations. The

Defendants knew of David Baker and Brian Swett no later than April 10, 2018,

when those witnesses executed their declarations, but Defendants did not

disclose their names until their summary judgment motion was filed six weeks

later. Given the timing of the declarations, the Relators claim the individuals

likely were identified prior to the April 6, 2018 discovery cutoff.        The

Defendants say they provided Relators with all declarations that had been

executed by the close of discovery.

      Additionally, the Relators claim that the Defendants were aware that

executed declarations are discoverable.     The Relators contend that under

Federal Rule of Civil Procedure 26(e), the Defendants were required to

supplement their responses to document requests in a timely manner.

      The Defendants claim that information about the PBMs had “otherwise

been made known to the other parties during the discovery process” through

depositions and document productions. Fed. R. Civ. P. 26(e)(1)(A). The

                                      5
PBMs and their specific employees with knowledge were known to Relators

through the discovery process based on their own documents used in

depositions.

      Pursuant to Federal Rule of Civil Procedure 37(c)(1), the Relators ask

the Court to strike the declarations from the record and prohibit the Defendants

from relying on them at summary judgment and prohibit Defendants from

offering testimony at trial.

      Although the Court believes the Defendants were obliged to supplement

their disclosures upon learning the names of witnesses, the Court declines to

exclude the witnesses’ testimony at this time. The Relators had sufficient

information to commence discovery—the identity and the corporate addresses

of the PBMs. The Relators could have identified the most significant PBMs

from the claims data Defendants previously produced to Relators. They could

have used this and other publicly available information to engage in further

discovery. The Relators did use the limited information provided to notice the

depositions of three of the PBMs. The Court finds that the Defendants’ failure

to disclose and/or supplement the witness names was harmless. Accordingly,

the Court declines to exclude the testimony under Rule 37(c)(1).

                                       6
                                      II.

      The Relators also claim the Baker and Swett declarations are not made

on personal knowledge and should also be excluded to the extent that they offer

untimely expert opinions. The Defendant alleges all are fact witnesses who

executed declarations based on their direct personal knowledge of each PBM’s

operations and business practices, as well as information that each

representative obtained from the PBM about historical relationships with

Defendants.

      The Defendants say the PBM declarants are fact witnesses and have not

offered opinions as experts. They provided factual statements based on their

direct knowledge of their employers. The testimony of the PBM declarants

relates to their duties. Even assuming the statements could be classified as

opinions, the Defendants claim the opinions are based on scientific, technical

or other specialized knowledge within the scope of Federal Rule of Evidence

702. Any such opinions would be pursuant to Federal Rule of Evidence 701,

which permits lay witnesses to state opinions based on “knowledge and

participation in the day-to-day affairs of [a] business.” Fed. R. Evid. 701,

Committee Notes on Rules, 2000 Amend.

                                      7
      The Court is unable to conclude at this time the PBM declarants are

offering expert opinions.    To the extent they are offering opinions, any

opinion would appear to be based on the declarants’ “knowledge and

participation” in daily business affairs and thus be admissible under the Federal

Rules of Evidence. Obviously, the Relators are free to object at trial if they

believe any witness is testifying as an undisclosed expert witness.

      Ergo, the Relators’ motion to exclude testimony under Federal Rule of

Civil Procedure 37(c)(1) [d/e 209] is DENIED.

ENTER: March 28, 2019

      FOR THE COURT:
                                                 /s/ Richard Mills
                                                 Richard Mills
                                                 United States District Judge




                                       8
